Allow me to join previous speakers in
congratulating Mr. Opertti on his election to the presidency
of the General Assembly at its fifty-third session. There is
no doubt that his experience and wisdom will be very
useful in effectively guiding our work. I should also like to
pay tribute to his predecessor, Mr. Hennadiy Udovenko of
Ukraine, for his valuable contribution to the work of this
Organization and its reform process.
After the euphoria following the end of the cold war,
a period of frustration and disillusionment set in. It has
therefore not always been easy to remain optimistic while
experiencing everyday realities. Indeed, the profound
changes that shook the world left it poorly prepared to deal
with old or new challenges.
Recently, events that have shaken the world?s security
environment and the international economic environment
have reminded us of the complexities of the post-bipolar
period by highlighting the multiple and often detrimental
effects of the inexorable process of globalization that is
taking place in all parts of the world. If we are to be in a
position to stem the damaging effects of this process, we
must strengthen multilateralism and expand international
cooperation so as to be able to resolve the various
problems, often unprecedented in nature, that face
humankind at the threshold of the twenty-first century.
In this undertaking, the United Nations will be
neither a world government nor a passive spectator. It
will continue to be a unique Organization with special
responsibilities for the maintenance of international peace
and security. It will continue to be a global negotiating
forum whose purpose is to set consensus-based standards
and rules in the most diverse spheres of human activity in
order to help us adapt to the demands of a new age.
Today?s world is marked by disquieting
developments: bloody conflicts, terrorist acts, organized
crime, the resurgence of ethnic hatred, attempts to
circumvent or undermine non-proliferation regimes,
human rights violations causing flows of refugees,
problems associated with narcotic drugs, a worrisome gap
between the levels of economic and social development
of the various parts of the world, environmental
degradation, population questions and many other issues
and dilemmas that are truly global in nature. Despite the
setbacks that it will probably encounter in the future
fulfilment of its mission, the world Organization will
continue to be the centre of worldwide mobilization of
efforts to prepare the peoples of the United Nations to
tackle the challenges that lie before them.
In order to ensure the success of this operation, we
must all make serious and sustained efforts to give new
impetus to the United Nations reform process and to
maintain its dynamism. The difficulties encountered along
the way should not discourage us from the quest to
identify what is possible and feasible, while keeping in
mind and striving to achieve what is desirable.
From this rostrum, we wish to reaffirm our
commitment to promoting the revitalization of our
Organization and the reform of the Security Council. As
far as expanding the membership of the Council is
concerned, our position has not changed. We continue to
advocate expanding the Council in both categories,
permanent and non-permanent, and the inclusion of
Germany and Japan, among others, in the category of
permanent members. On the subject of United Nations
reform, I should like to add that organizational and
structural measures must go hand in hand with efforts to
establish financial stability for the Organization if they are
to be effective.
Domestically the historic transition that has taken
place in Hungary over the last decade has been a complex
20


and difficult experience for the country?s population. After
living through this arduous period and in the light of the
promising developments in the country, our country today
needs to be reassured about its future. Our people wish to
see moral and social renewal in the country and to benefit
from it. Externally, the new Hungarian Government
continues to base its policy on the same principles that its
predecessors followed starting in 1990, when a democratic
regime was established in Hungary. It is inspired by the
national interests of the country and the values that it shares
with its partners on both sides of the Atlantic. It intends to
remain a factor for stability and security in the Central
European region. Along with its future allies in the North
Atlantic Treaty Organization (NATO) and in the European
Union, it stands ready to contribute to the endeavours of the
community of nations to ensure respect for international
obligations and, where necessary, to take effective measures
to resist actions that are in defiance of its legitimate will.
Our efforts, which are aimed at having Hungary join
the Euro-Atlantic consolidating structures, are motivated by
our desire for security and economic prosperity, as well as
by the emotional desire to see a historic reunion with the
rest of Europe after a long, imposed separation. These
aspirations are fully in keeping with the purposes and
principles of the United Nations. Not only do they not
conflict with them, but they complement and enrich in a
very positive way our present activities in the world
Organization. They will serve to strengthen our specific
participation in various United Nations activities.
Obviously, becoming a member of these consolidating
structures will not change Hungary?s place on the world
map. It will not be transported to some other planet. It will
remain an integral part of our world, sharing with other
nations great and small, rich and poor, the bright as well as
the gloomier aspects of globalization.
Problems such as international crime and terrorism, the
proliferation of weapons, drug-trafficking and questions
associated with migration or environmental pollution — all
these phenomena affect my country as they do others, and
call for national, regional and international action. They
may jeopardize the institutional structures of democracy and
paralyse social and economic stability in a particular
country and beyond its borders. The resurgence that we
have seen in acts of terrorism should also bolster the
international community?s determination to establish
international cooperation on the largest possible scale so as
to combat this evil by the most efficient means. The centre
of these operations should be the United Nations, which
will give these endeavours coherence and real universality.
Hungary attaches great importance to developing and
expanding regional and subregional cooperation with its
neighbours. It has a vital interest in seeing stability and
democracy flourish among its neighbours. It considers the
various forms of regional and subregional cooperation to
be invaluable and indispensable tools for achieving these
objectives. It is ready to participate actively in this regard.
It should be noted that one of the driving forces for
the implementation by the countries of the region of
positive measures for socio-economic progress is precisely
their shared wish to join the structures of Euro-Atlantic
integration. Hungary has often spoken out in favour of
these aspirations and will continue to support them.
In this regard, we feel that respect for the rule of
law and institutional guarantees of the full enjoyment of
human rights, including those of national minorities, are
not simply key prerequisites to membership of these
integration structures. They are also an indispensable and
vital factor for the establishment of social peace within
countries themselves.
In speaking of the eastern part of our continent, I
would emphasize that, on the one hand, it is impossible
to transform the region, with its turbulent history of age-
old coexistence between various ethnic communities, into
a zone of tranquillity and prosperity, and inconceivable to
consider healing the deep wounds inflicted by aggressive
nationalism without taking into account the legitimate
aspirations of national minorities and their desire to
remain intact as communities and keepers of a specific
national heritage, in accordance with the standards
adopted by the competent international organizations and
the practice of the democratic States. On the other hand,
we resolutely oppose the policy of “ethnic cleansing”,
forced separation and the creation of new kinds of ethnic
or religious segregation in Europe at the dawn of a new
century.
Hungary is deeply concerned by the deteriorating
situation in Kosovo. It shares the view that, without a
determined international commitment, this conflict is
likely to spread, with unfathomable consequences for the
region and Europe as a whole. We therefore support the
efforts aimed at stopping this conflict as quickly as
possible by peaceful and political means. We believe that
Security Council resolution 1199 (1998) can serve to pave
the way for this. Hungary hopes that substantive
negotiations between the parties can begin without delay
and that they will lead to a lasting settlement granting
broad autonomy to Kosovo while preserving the territorial
21


integrity of the Federal Republic of Yugoslavia. In this
respect, Hungary stresses the primary responsibility borne
by the Yugoslav authorities in the quest for peace and a
democratic solution.
The Balkans have suffered too much for the
international community to permit an escalation of violence,
a return to terror and impunity for human rights violations.
My country is prepared, to the extent of its abilities, to
contribute to the international community?s action to restore
long-term stability and the rule of law in the region.
We have also followed with special attention the
developments in Bosnia and Herzegovina. Our primary
objective is the full implementation of the Dayton
Agreement. However, we must accept the fact that,
following years of bloodshed, savagery and intolerance, the
process envisaged in the Agreement could be more
precarious and protracted than we believed and that the
ethnocentric and exclusionary attitudes there may prove to
be more entrenched than we had thought. Having said this,
we are participating actively in the international effort to
assist that country in getting back on its feet and to ensure
that the terrible years of aggression and horrendous war
never return.
This year, we celebrate the fiftieth anniversary of the
Universal Declaration of Human Rights. Although the
commemoration of the birth of that fundamental document
is a fine occasion for festivities, it is also important that
new measures be taken to implement the universal
standards embodied in the Declaration so that the United
Nations may, in all places and at all times, not only offer
a ray of hope, but be an effective instrument in the service
establishment of United Nations machinery for the
international protection of human rights and fundamental
freedoms is one of the international community?s great
achievements, emanating directly from the Universal
Declaration. In this context, we welcome the existence of
the Office of the United Nations High Commissioner for
Human Rights and the establishment, after much hard work,
of the International Criminal Court.
Grave and large-scale human rights abuses continue to
be committed throughout the world. We have witnessed
assaults on the freedom of individuals and communities,
and crude and more subtle discriminatory practices,
including those based on national or religious origin. This
prompts us to ask the fundamental question as to whether
the international community did all it needed to do in good
time to prevent these events and used all the means
available to it. I am afraid that the answer to these
questions is “no”.
Linking peace to justice and reconciling political
expediency and moral considerations have always been
extremely difficult challenges. Nevertheless, if peace is to
last and take firm root, it must be sustained and bolstered
by democracy, the rule of law and a responsible and
transparent system of government. That is why we
support the introduction of the human rights dimension
into all United Nations spheres of activity, including
peacekeeping operations. That is why we insist that those
accused of war crimes and crimes against humanity in the
various conflicts, from the Great Lakes to the former
Yugoslavia, must be brought to justice. The measures
taken in this regard deserve the support of all the
Members of our Organization.
We cannot allow our attention to be distracted from
the grave ongoing situations in many regions of our
world, where political upheaval, financial crisis and
natural disaster render human existence extremely
precarious and arduous. The United Nations cannot turn
its back on these pressing problems. We welcome the
attention rightly accorded to Africa by the Organization
and to the search for solutions to its difficulties. Our
world is shrinking every day. Therefore, a heightened
awareness of worldwide concerns and human solidarity is
vital. For what is at stake today is the future of our
civilization and the quality of life of future generations on
Earth. We must not miss the opportunity offered by the
end of the century to decide how to improve the lot of the
human race. The United Nations is the best place to
tackle, without delay, the crucial questions facing
mankind.

















